Filed 1/26/17 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2017 ND 9







Vernon Ashley, 		Petitioner and Appellant



v.



State of North Dakota, 		Respondent







No. 20160238







Appeal from the District Court of Sargent County, Southeast Judicial District, the Honorable Daniel D. Narum, Judge.



AFFIRMED.



Per Curiam.



Vernon E. Ashley, self-represented, P.O. Box 5521, Bismarck, ND 58506, petitioner and appellant; on brief.



State of North Dakota, respondent; no appearance.

Ashley v. State

No. 20160238



Per Curiam.

[¶1]	
Vernon Ashley appealed a district court’s order denying his motion for post-

conviction relief. In his motion, Ashley argued the district court should reduce his sentence for a multitude of reasons. The district court determined Ashley’s motion was simply a renewed motion to reduce his sentence which the district court had denied in 2015 for being untimely. The district court denied Ashley’s post-conviction relief motion for being meritless. We summarily affirm under N.D.R.App.P. 35.1(a)(1). 

[¶2]	Gerald W. VandeWalle, C.J.

Carol Ronning Kapsner

Lisa Fair McEvers

Daniel J. Crothers

Dale V. Sandstrom, S.J.



[¶3]	The Honorable Jerod E. Tufte was not a member of the Court when this case was heard and did not participate in this decision.  Surrogate Judge Dale V. Sandstrom, sitting.